Griffin Smith, Chief Justice, dissenting. The opinion might well be captioned, “A Bill for an Act Entitled, . . . , ’ ’ etc. The result — assuming it is desirable legislation — has nevertheless been arrived at without aid of the General Assembly. What happened is that the lawmaking body overlooked the two-district complications of Sebastian County. The omission has now been court-supplied on the theory that equity regards that as done which ought to have been clone. Still, there is an old-fashioned concept (though admittedly waning under present-day pressure) that the three coordinate branches of government were intended to be distinct, each functioning in its constitutional sphere. The persisting practice of nibbling a bit here and carving a slice there for the accommodation of expeditionary ends will afford temporary relief to minorities who thus profit through quick surgery, but the method is unsound. I would therefore affirm the decree and suggest that the need be explained to the Fifty-Eighth General Assembly.